Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 1 of 14 PagelD# 1997

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

QUINGLING SUN, et al.,
Plaintiffs,

Civil Action No. 1:19-cv-00423

Vv.

BRADDOCK PLACE TOWNHOUSES
ASSOCIATION, et al.,

er eee ee ee 8

Defendant.

Memorandum Opinion

THIS MATTER comes before the Court on Defendants' Motion for
Summary Judgment, pursuant to Fed. R. Civ. P. 56 (Dkt. No. 121)
and Defendant’s Motion to Strike Plaintiffs’ Opposition (Dkt. No.
130).

Plaintiffs Qingling Sun and Jinshan Tang are married and own
a townhouse at 4751 Irvin Square, Alexandria, Virginia 22312 (“the
Property”). Plaintiffs are Asian, of Chinese origin. Defendant
Braddock Place Townhouses Association (“BPTA”) is the governing
homeowners’ association for the neighborhood in which the Property
is located. Defendant Gregory Piller is the President of the BPTA.
Defendants Ahmad F. Ahmad and Karen Old are the Vice President and
the Treasurer of the BPTA, respectively.

Plaintiffs purchased the Property in late August, 2016, from

Mekdes Bogale. The Property settlement was August 19, recorded
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 2 of 14 PagelD# 1998

August 22, 2016. Defendants were not parties to this sales
contract. Prior to the sale, Plaintiffs had no communication with
anyone affiliated with BPTA regarding parking at the Property. The
neighborhood in which the Property is located consists of twenty
townhomes; eighteen of the homes have garages, and two do not.
Plaintiffs’ Property is one of the two non-garaged townhomes. The
neighborhood community is diverse, with Asian, Latin American or
Hispanic, Caucasian, African American, and Turkish homeowners.
Seven of the nine Asian homeowners saw no change in their parking
situation in 2016.

Before purchasing the Property, Plaintiffs received the
Braddock Place Townhouses Association Disclosure Packet for
Prospective Buyer (“Disclosure Packet”) of 4751 Irvin Square. The
Disclosure Packet was addressed “To: Mekdes Bogale,” and indicated
that it was provided to Bogale pursuant to the Virginia Property
Owners Act, Va. Code Ann. § 55-509. Defendant Ahmad provided the
Packet to Bogale on August 13, 2016, in conjunction with the sale
of the Property. Bogale signed the Disclosure Packet,
acknowledging receipt on August 13, 2016. Bogale’s real estate
agent then gave the document to Plaintiffs’ real estate agent.
When Plaintiffs received the Disclosure Packet from their agent,
they also signed the Packet, stating they acknowledged receipt and

that they “read the information contained in this Association
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 3 of 14 PagelD# 1999

Disclosure Packet on 13th of August, 2016.” None of the Defendants
signed the document.

Among the documents within the Disclosure Packet was the
official Declaration of Covenants, Conditions and Restrictions of
Braddock Place Townhouses Association (“Declaration of
Covenants”), which is filed in the land records of Fairfax County,
Virginia at Deed Book 5773, beginning at page 0079. Article II of
the Declaration of Covenants, entitled “Property Rights,” states:

Section 3. Parking. Ownership of each Lot shall entitle

the Owner or Owners thereof to the permanent exclusive

use of one (1) parking space near and convenient to such

Lot and the further reasonable use of other parking

spaces that are not reserved for the permanent exclusive

use of other Owners, together with the right of ingress
and egress upon said parking area.

 

Section 1 of the Article grants every owner the “right of easement
and enjoyment in and to the Common Area,” subject to a few, limited
restrictions. Subsection C of the same section provides one such
restriction, permitting the Association “to dedicate or transfer
all or part of the Common Area” to a “public agency, authority or
utility,” subject “to the then existing applicable ordinance,
statutes and laws,” as well as “conditions as may be agreed to by
the members.”

In 2000, Gary Moran was Treasurer of the BPTA and owner of
the Property. On June 20, 2000, the BPTA Board held a meeting
during which the neighborhood parking was discussed. The Vice

President stated that a general letter was to be sent to each
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 4 of 14 PagelD# 2000

homeowner regarding the use of reserved and common area parking
spaces. According to the letter, each unit with a driveway or
garage was allowed one reserved numbered spot, with an exception
for units 4749 and 4751, because they do not have garages. Instead,
these two units were assigned one reserved and one common area
spot as regular spots. In a meeting on July 17, 2001, the BPTA
Board formally approved the designation of the two visitor parking
places as reserved for units 4749 and 4751. Instruction was given
to have the spaces painted to indicate this new designation. BPTA’s
handbook, provided and available to all unit owners, recognized
the Board action taken regarding these parking modifications at
the July 17 meeting. The handbook states that the “Board of
Directors assigned two of the free [common use] spaces” to units
4749 and 4751, but that “these spaces cannot be conveyed.”

On July 27, 2013, Moran sold the Property to Bogale. On the
same date, the BPTA Board met and discussed the fact that the extra
parking space assigned to Moran’s unit could not be conveyed when
he sold the Property. The Board decided to take no formal action
to re-designate the space as a visitor space because there had
been no complaints since the action taken by the Board in July,
2001.

On June 24, 2016, weeks before Plaintiffs purchased the
Property, another Asian resident, Han Le (“Le”) sent an email to

Moran. Le was the owner of unit 4753, with parking adjacent to the

4
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 5 of 14 PagelD# 2001

second parking space assigned to 4751. In her email, Le inquired
about the validity of assigning the extra spot to unit 4751. Moran
responded three days later, explaining that the spot was not
conveyed with the property sale but that the Board had allowed the
purchaser, Bogale, to use it. Moran suggested that if Bogale sold
the house, Le should make the parking space a visitor spot again.

On August 19, 2016, three days before Plaintiffs’ purchase of
the Property was recorded, Le forwarded her email communications
with Moran to Defendant Old. The BPTA Board held an Association
meeting on September 21, 2016, at which a discussion of the parking
Space issue ensued. The Board acknowledged that a homeowner
requested the extra space be restored to visitor parking. The Board
also instructed the BPTA Treasurer to investigate whether any
amendments were made to the covenants that would have legally given
additional parking rights to these owners. If not, the Board
determined that the parking spaces would have to be returned to
visitor spaces and the spots repainted.

In October, 2016, BPTA disseminated the Braddock Place
Townhouses Association Visitor Parking & Assigned Spaces Reading
Packet to HOA Members. The Packet detailed BPTA’s investigation of
the parking issue raised by Le.

On October 24, 2016, BPTA held its monthly meeting. Le again
raised the visitor parking space issue, indicating that the parking

spot was potentially in violation of the Association’s policy and
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 6 of 14 PagelD# 2002

covenants. Plaintiff Sun was present and urged the Board not to
discuss the topic. The Board advised Plaintiff that, because
another homeowner raised the issue, it would be addressed. At the
monthly meeting held November 23, 2016, the issue of the parking
assignment was re-visited.

In April, 2017, Defendant Old, on behalf of BPTA retained
Robert J. Segan, Esquire (“Segan”) to obtain a legal opinion on
the designation of additional common area parking spaces for
exclusive use of units 4749 and 4751. Segan advised the BPTA that
the only authority the Board had to regulate the unreserved parking
spaces was to adopt reasonable regulations regarding their use if
the Board found the use of those spaces by all owners had become
unreasonable. The attorney opined that reserving two of the
unreserved spaces for the exclusive use of two lots would not
qualify as a reasonable regulation, especially in light of the
language of Article II, Section I of the Declaration of Covenants,
giving all owners an easement for the use of the common area. After
two follow-up inquiries in late April and late June, 2017, Segan
stated that no inaction or action taken by prior boards affected
BPTA’s inability to allow the two units to have extra space in the
common area designated for their exclusive use. He advised the
Board that it could not vote to allow such an outcome, and that it
would take an agreement signed by three-fourths of the lot owners

to effectuate such a change.
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 7 of 14 PagelD# 2003

At a meeting on June 20, 2018, the Board discussed the parking
issue and, by a vote of 3-1, voted to follow Segun’s advice. They
acknowledged that the agreement in 2001 by the Board of Directors
to reassign the common property was null and void because the Board
acted without authority and in violation of governing documents.
On June 26, 2018, Defendant Piller repainted the two parking spaces
in the common area previously designated for exclusive use by units
4749 and 4751.

On April 9, 2019, Plaintiff Sun filed the instant lawsuit,
alleging violations of the Civil Rights Act of 1866, 42 U.S.C. §
1981, and breach of contract against Defendant BPTA. Plaintiff
later amended the Complaint, on July 16, 2019, to add her husband
as co-plaintiff. On July 2, 2019, Defendants BPTA and Piller moved
to dismiss the Complaint. Defendants Ahmad and Old also filed a
Motion to Dismiss the Complaint on July 29, 2019. The Court denied
both motions. Discovery is now closed and Defendants’ case is ripe
for summary judgment.

Under Federal Rule of Civil Procedure 56, summary judgment is
appropriate when there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

 

(1986). When reviewing a motion for summary judgment, the court
must view the evidence in the light most favorable to the non-

moving party. See Dennis v. Columbia Colleton Med. Ctr., Inc., 290

 
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 8 of 14 PagelD# 2004

F.3d 639, 644-45 (4th Cir. 2002). Summary judgment may be entered
when a party “fails to make a showing sufficient to establish the
existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). The “mere existence of
a scintilla of evidence in support of the [nonmovant’s] position
will be insufficient” to find an issue of material fact. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

 

A plaintiff alleging a violation of the Civil Rights Act of

1866 “must prove purposeful discrimination.” Patterson v. McLean

 

Credit Union, 491 U.S. 164, 186 (1989). To establish a prima facie
under § 1981, a plaintiff must present direct or circumstantial
evidence that (1) plaintiff is a member of a protected class; (2)
that there was an intent to discriminate on the basis of race; and
(3) the discrimination involves one or more of the protected

activities enunciated in § 1981. Hampton v. Dillard Dept. Stores,

 

Inc., 247 F.3d 1091, 1102, 1107 (10 Cir. 2001); see Bediako v.
Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). The Civil
Rights Act clearly protects all persons from racial discrimination
in making and enforcing contracts. 42 U.S.C. § 1981(a), (b). To
successfully plead a § 1981 claim, a plaintiff “first must show
that he was deprived of the protected right and then establish

causation.” Comcast Corp. v. Nat’l Ass’n of African American-Owned

 

Media, 140 S. Ct. 1009, 1018 (2020).
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 9 of 14 PagelD# 2005

Plaintiffs fail to establish that Defendants deprived them of
a protected right under a contract. Plaintiffs allege that
Defendants interfered with their right to two reserved parking
spaces, predicated upon Plaintiffs’ contract with BPTA. Plaintiffs
cannot claim a right to the second parking space because the
Declaration of Covenants granted a right of use to all homeowners
within BPTA. The Declaration expressly grants each homeowner one
designated parking space and the further reasonable use of other
parking spaces not reserved for permanent exclusive use of other
owners. The Declaration establishes the homeowners have a right of
easement in the common areas, subject to change only under certain
stated circumstances and by a members’ vote. The easement to common
area property runs with the land, including Plaintiffs’ property.

See White v. Boundary Ass’n, Inc., 271 Va., 624 S.E.2d 5 (2006).

 

Prior Board action could not negate the Declaration, and the
Board’s attempts to designate two parking spaces in the common
area as private spots for the benefit of 4749 and 4751 Irvin Square
exceeded the its authority. The Board did not have the authority
to change the language of the Declaration or to apply it ina
manner inconsistent therewith, unless the Declaration was legally
changed in accordance with the terms of the Declaration. Therefore,
the parking spot designation was not a valid exercise of the
Board’s authority, and the contract between Bogale and Plaintiffs

for the purchase of the Property could not include the second

9
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 10 of 14 PagelD# 2006

parking spot. Considering the record as a whole, in the light most
favorable to Plaintiffs, the Court finds Plaintiffs have not
established that, but for their race, they would not have suffered
the loss of a legally protected right. Comcast Corp., 140 8S. Ct.
at 1019.

Defendants also argue Plaintiffs fail to establish
discriminatory intent. Plaintiffs claim that Defendants waited to
reallocate the community parking spaces until Plaintiffs purchased
the Property, assuming that Defendants did so because Plaintiffs
are Asian. In the absence of direct evidence, courts may infer
discriminatory intent from evidence of a general pattern of racial

discrimination. Woods v. City of Greensboro, 855 F.3d 639 (4th

 

Cir. 2017) (citation omitted). But the facts indicate that
Defendants’ actions were prompted by the concern of another
apartment owner, who is a member of the same protected class as
Plaintiffs. Consequently, the Board contacted an attorney who
opined that the Association improperly reserved the two parking
spaces at issue, basing his legal opinion on the official
Declaration of Covenants in Fairfax County. Defendants discovered
that the allocation of a second parking spot to 4751 Irvin Square
deprived the other property owners, many of whom are either Asian
or members other minority groups, of their right to use the
communal space. These facts do not reflect a general pattern of

discrimination and so cannot give rise to an inference of

10
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 11 of 14 PagelD# 2007

discriminatory intent. Given these facts, and Plaintiffs’ failure
to establish a loss of a legally protected right, Plaintiffs have
not met their evidentiary burden under § 1981.

As to the second count of the Complaint, breach of contract,
Plaintiffs cannot establish the existence of a valid contract. A
prima facie case for breach of contract first requires proof that
the basic elements of contract formation exist: offer, acceptance,

and consideration. Snyder-Falkinham v. Stockburger, 249 Va. 376,

 

381 (1995). Plaintiffs contend that the Disclosure Packet is a
binding contract between Plaintiffs and the BPTA, promising to
provide Plaintiffs with two exclusive parking spaces. Plaintiffs
allege that Defendant breached this contract by depriving
Plaintiffs of their second reserved parking space. However, the
evidence does not support the prerequisites to contract formation.
This insufficiency is fatal to Plaintiffs’ claim.

The evidence shows that there was no offer or acceptance
communicated between BPTA and Plaintiffs. Typically, a contract
requires a bargained for exchange. Filak v. George, 267 Va. 612,
618 (2004) (It is the protection of bargained for expectations
that is “the major consideration underlying contract law”). The
“offer” is that which identifies the exchange. Restatement

(Second) of Contracts §17 (1981); see Chang v. First Colonial Sav.

 

 

Bank, 242 Va. 388, 392 (1991). When the offeree communicates

11
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 12 of 14 PagelD# 2008

acceptance of the offer to the offeror, the contract becomes

effective. See Levy v. Beach Inv. Corp., 212 Va. 19 (Va. 1971).

 

In the instant case, there was no communication between BPTA
and Plaintiffs regarding the Property prior to sale. BPTA did not
participate in, or have any knowledge of the communications between
Bogale, the real estate agents and Plaintiffs. Defendants provided
the Disclosure Packet to Bogale. Bogale signed the document,
acknowledging receipt, before providing the Packet to her real
estate agent. This agent provided the document to Plaintiffs’
agent, who then presented it to Plaintiffs. When Plaintiffs
received the Discloser Packet, they also signed the document,
stating: “I hereby acknowledge that I have received and read the
information contained in this Association Disclosure Packet on
13th of August, 2016.” No communication was made from Defendants
to Plaintiffs. As is apparent from the face of the document, the
Disclosure Packet was not an “offer” to Plaintiffs. The document
indicated it was merely an informative packet prepared pursuant to
statutory requirements and it was addressed to Bogale, not
Plaintiffs. Plaintiffs also admit they never communicated with
Defendants before purchase of the Property, but Plaintiffs contend
that by signing the Packet, they were “accepting” the statements
made therein. However, the Disclosure Packet signed by Plaintiffs

was never returned to BPTA. This fact suggests that Plaintiffs

12
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 13 of 14 PagelD# 2009

knew that their endorsement was not an acceptance of an “offer,”
but only an acknowledgement of information received.

Plaintiffs also fail. to establish any exchange of
consideration underlying the alleged contract. Consideration
represents “the price bargained for and paid for a promise.” Smith
v. Mountjoy, 280 Va. 46, 53 (2010) (citation omitted). It may come
in “a benefit to the party promising or a detriment to the party
to whom the promise is made.” GSHH-Richmond, Inc. v. Imperial
Assocs., 253 Va. 98, 101 (1997) (citation omitted). Even a “very
slight advantage” to one party or “a trifling inconvenience to the
other is generally held sufficient to support the promise.” Sager

v. Basham, 241 Va. 227, 229-30 (1991) (quoting Brewer v. Bank of

 

Danville, 202 Va. 807, 815 (1961)). Here, BPTA and Plaintiffs never
bargained for anything in connection with the Disclosure Packet.
BPTA was legally required to provide the Disclosure Packet to
Bogale, pursuant to the Virginia Property Owners Act. The Virginia
Code requires that a seller or the seller’s authorized agent,
“within 14 days after receipt of a written request and
instructions,” deliver “an association disclosure packet as
directed in the written request.” Va. Code Ann. § 55-509.5. Because
BPTA was statutorily obliged to provide the Disclosure Packet,

there was no consideration. See generally Keffer v. Grayson, 76

 

Va. 517 (1882); see also Smith v. Phillips, 77 Va. 548, 550-51

 

(1883) (A “promise to pay a debt for which the promisor is already

13
Case 1:19-cv-00423-CMH-IDD Document 142 Filed 08/07/20 Page 14 of 14 PagelD# 2010

legally bound, is a mere nudum pactum, and adds noting to the force
of the previous obligation."). By giving the Packet to Bogale,
BPTA was neither receiving a benefit nor suffering a detriment,
but was fulfilling a requirement to which they were already legally
bound. Plaintiffs have failed to present facts establishing all
three elements of contract formation and thus, Plaintiffs have not
met their burden for a breach of contract claim. Consequently,
their second count fails.

On June 14, 2020, Defendants filed a Motion to Strike (Dtk.
No. 130) requesting the Court strike Plaintiffs’ Memorandum
opposing the Motion for Summary Judgment (Dkt. No. 127). Because
the Court finds that Defendants are entitled to summary judgment
on all claims, their Motion to Strike Plaintiff’s Opposition should
be DENIED as moot.

An appropriate order shall issue.

(Vex cle. 5),

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
August 7 , 2020

14
